office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b04 postu-120420-08 uilc date august to manager of foreign payments and international information reporting lmsb international se lm in c fp senior internal revenue_agent lmsb international se lm in c fp hq tax analyst bmf policy procedures branch se w cas sp bmf n from branch chief branch office of associate chief_counsel international cc intl b04 subject sec_1445 withholding on transfers by disregarded entities issue whether a domestic entity that has elected to be treated as an entity that is disregarded from its foreign owner may certify that it is a domestic transferor for purposes of withholding under sec_1445 on transfers of u s real_property interests postu-120420-08 conclusion under sec_1_1445-2 a disregarded_entity may not certify that it is the transferor of a u s real_property interest for purposes of sec_897 and sec_1445 facts we understand that some buyers of u s real_property interests are not withholding percent of the sales_price when purchasing such real_property from domestic entities that have filed a form_8832 entity classification election to be disregarded from their foreign owners under sec_301_7701-3 these transferees are obtaining certifications from domestic disregarded_entity transferors of u s real_property interests certifying that the transferring disregarded entities are domestic entities law and analysis under sec_897 gain_or_loss of a nonresident_alien_individual or foreign_corporation from the disposition of a u s real_property interest is subject_to u s tax as if the gain_or_loss were effectively connected with the conduct of a u s trade_or_business under sec_1445 if a foreign_person disposes of a u s real_property interest the transferee of such interest is required to deduct and withhold a tax equal to percent of the amount_realized on the disposition under sec_1_1445-2 a disregarded_entity may not certify that it is the transferor of a u s real_property interest as such an entity is disregarded for u s tax purposes including sec_897 and sec_1445 the owner of the disregarded_entity is treated as the transferor of the u s real_property interest and must provide a certificate of non-foreign status to avoid withholding under sec_1445 the disregarded_entity itself may not provide such a certificate sec_1_1445-2 provides a model form for an entity to use when the entity owns a disregarded_entity which transfers a u s real_property interest the form must include certifications that the owner of the disregarded_entity is not a foreign_corporation a foreign_partnership a foreign_trust or a foreign_estate further the owner must certify that it is not a disregarded_entity as defined in sec_1 b iii if the owner cannot or does not certify both its non-foreign status and that it is not a disregarded_entity the transferee must withhold percent of the amount_realized on the disposition of the u s real_property interest please call branch of the office of associate chief_counsel international at if you have any questions
